UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-2113


ERIN POTTS,

                 Plaintiff - Appellant,

          v.

ADP, INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:13-cv-00344-MOC-DSC)


Submitted:    April 27, 2015                  Decided:   May 1, 2015


Before MOTZ, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victoria Street Tolbert, LAW OFFICE OF VICTORIA STREET TOLBERT,
Charlotte, North Carolina, for Appellant.     Ted N. Kazaglis,
Collin O’Connor Udell, JACKSON LEWIS PC, Cary, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Erin   Potts    appeals   the   district   court’s    order      granting

summary judgment in favor of Potts’s former employer, ADP, Inc.,

in Potts’s employment discrimination action filed pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-

2000e-7   (2012).      We    have    reviewed   the    record    and   find   no

reversible error.      See Balas v. Huntington Ingalls Indus., Inc.,

711 F.3d 401, 410 (4th Cir. 2013) (providing elements of Title

VII retaliation claim); Anderson v. Westinghouse Savannah River

Co., 406 F.3d 248, 268 (4th Cir. 2005) (providing elements of

Title VII failure-to-promote claim); Cook v. CSX Transp. Corp.,

988 F.2d 507, 511 (4th Cir. 1993) (providing elements of Title

VII   disparate-discipline      claim).     Accordingly,        we   affirm   the

district court’s order.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court    and   argument    would    not   aid    the

decisional process.

                                                                       AFFIRMED




                                       2